UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6618



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES ROBERT FORD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-90-89, CA-98-444)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Robert Ford, Appellant Pro Se. Benjamin H. White, Jr., As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Robert Ford seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny in forma pauperis status,

deny a certificate of appealability, and dismiss the appeal on the

reasoning of the district court.       See United States v. Ford, Nos.

CR-90-89; CA-98-444 (M.D.N.C. Mar. 17, 1999).        We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                             DISMISSED




                                   2